TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00280-CV


Colonial American Casualty & Surety Company, Appellant

v.

Holly J. Gilman, Successor Dependent Administrator of the Estate
of Jack Lamar Walker, Deceased, Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY,
NO. 60,359-A, HONORABLE GUY HERMAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

		Appellant and appellee filed an agreed motion to vacate the probate court's judgment
and dismiss this appeal because they have settled all issues between them and no longer desire to
pursue this appeal.  In accordance with the agreement of the parties, the judgment of the probate
court is vacated and this appeal is dismissed with prejudice, with costs taxed against the party
incurring same.  Tex. R. App. P. 42.1(a)(2).

  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Agreed Motion
Filed:   June 24, 2004